Per Curiam.
The appellant insists that on authority of Schueler v. Good Friend Corp., 231 N.C. 416, 57 S.E. 2d 324, 21 A.L.R. 2d 417, she is entitled to a reversal of the judgment as of nonsuit entered below.
In the Schueler case the entire tier of chairs turned over backwards when the plaintiff sat down and turned to place her purse in an adjoining chair. Moreover, there was evidence that the chairs had been fastened to the floor when the plaintiff had previously visited the store with one of her children about a week earlier. There also was evidence tending to show that the chairs were top-heavy and unbalanced and were not safe unless fastened to the floor.
In the instant case, there is no evidence tending to show that an inspection by the defendant would have revealed any defect or weakness in the chair involved.
We hold that plaintiff failed to establish actionable negligence on the part of the defendant.
Affirmed.